Citation Nr: 0832889	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-13 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an undiagnosed 
illness manifested by gastrointestinal problems.

2.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from October 1988 to 
December 1991, including a tour in the Southwest Asia Theater 
of operations during the Gulf War 

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2003 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board recently received additional evidence in June 2008, 
and the veteran did not waive his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2007).  But this additional evidence is not pertinent to the 
issue of whether he is entitled to service connection for an 
undiagnosed illness manifested by gastrointestinal problems.  
And although relevant to whether he is entitled to a higher 
disability rating for his PTSD, the Board is remanding that 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development.  So upon completing 
this development, the RO will then have an opportunity to 
consider this additional evidence.


FINDINGS OF FACT

1.  A rating decision dated in August 1999 denied the claim 
of service connection for an undiagnosed illness manifested 
by stomach or gastrointestinal problems; and that decision 
became final in the absence of a timely appeal.

2.  The additional evidence received since that August 1999 
rating decision is cumulative and redundant of evidence 
already of record and does not raise the possibility of 
substantiating this claim.




CONCLUSIONS OF LAW

1.  The August 1999 rating decision denying service 
connection for an undiagnosed illness manifested by 
gastrointestinal problems is final. 38 U.S.C.A. §§ 5108, 7104 
(West 2002).

2.  The additional evidence received since that decision is 
not new and material to reopen the claim. 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) what information the veteran is expected to provide; 
and (3) what information VA will attempt to obtain on the 
veteran's behalf.  38 C.F.R. § 3.159(b)(1) (2007).

Here, in June 2003 and October 2007, VA sent the veteran 
letters notifying him of the evidence necessary to establish 
his claim.  He also was informed of the evidence he was 
expected to provide and of the evidence VA would obtain for 
him.  These letters satisfied VA's duty to notify.  The 
initial letter preceded the first adjudication of his claim, 
and while the second letter did not and was needed to provide 
all necessary Veterans Claims Assistance Act (VCAA) notice, 
there has been no reason to go back and readjudicate his 
claim since providing that additional notice because he has 
not submitted any additional evidence that would required 
such readjudication in another supplemental statement of the 
case (SSOC).  38 C.F.R. §§ 19.31, 19.37.  See also Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007) (indicating the 
absence of a subsequent SSOC after providing this 
additional notice is not prejudicial, i.e., harmless error, 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  See, too, 
38 C.F.R. § 20.1102.

The veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing of 
his notice. Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  See also Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
the present case, the veteran has been notified of the 
evidence and information necessary to reopen his claim and to 
establish entitlement to the underlying claim for benefit 
sought.  The statement of the case (SOC) issued in February 
2004, and the supplemental SOCs (SSOCs) issued in July and 
October 2007, reiterated notification information.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  See VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006) (wherein VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial).

VA also has a duty to assist the veteran in substantiating 
his claim.  This duty contemplates that VA will help him 
obtain relevant records, irrespective of whether the records 
in question are in Federal custody.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d).  Here, the claims 
file contains his service medical records, VA records, as 
well as correctional institution medical records, along with 
his personal statements.  VA has attempted to obtain all 
records he identified as pertinent to his claim.  He has not 
notified VA of any additional available relevant records with 
regard to his claim.

The veteran also has been afforded VA medical examinations in 
years past; the record does not show the need for any further 
examination and, indeed, he is not entitled to another 
compensation examination in the absence of new and material 
evidence to first reopen his previously denied, unappealed 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
such, VA has met its duty to assist.

In light of the denial of the veteran's claim (the petition 
to reopen, which necessarily means he also is not entitled to 
service connection), no downstream initial disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to him under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Whether New and Material Evidence has been Received to Reopen 
the Claim of Service Connection for an Undiagnosed Illness 
Manifested by Gastrointestinal Problems

Service connection for an undiagnosed illness manifested by 
stomach problems was initially denied by the RO in an August 
1999 rating decision.  The veteran's service medical records 
(SMRs) revealed no chronic stomach or gastrointestinal 
disability.  His VA medical records in 1999 showed his 
gastrointestinal complaints, along with treatment for a 
hiatal hernia and an esophageal ulcer.  A December 1995 VA 
medical record reporting a six-month history of belching was 
subsequently considered.  He disagreed with the rating denial 
in August 2000, and in response a statement of the case was 
issued in March 2001, yet he did not then also file a timely 
appeal (e.g., a VA Form 9 or equivalent statement).  So that 
August 1999 decision is final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).



The veteran attempted to reopen his claim in May 2003.  The 
additional evidence received included VA and correctional 
institution medical records dating from 2000 through 2003 
showing he had received treatment for unrelated medical 
problems.  In pertinent part, the records also showed 
treatment for a hiatal hernia, esophagitis, dyspepsia, 
questionable peptic ulcer disease, and a history of 
gastrointestinal bleeding with a healed esophageal ulcer.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, and the August 
1999 rating decision is considered the last final 
disallowance of the veteran's claim.  See Evans v. Brown, 9 
Vet. App. 273, 283 (1996) (indicating VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).  See, too, 38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The August 1999 final rating denial of service connection for 
an undiagnosed illness manifested by stomach or 
gastrointestinal problems is final, and additional evidence 
has been received.  This additional evidence includes 
treatment for unrelated medical problems, so even if new this 
evidence is not material.

These additional records, however, also include medical 
evidence of treatment for gastrointestinal-related pathology 
- primarily diagnosed as a hiatal hernia.  But particularly 
important to deciding whether there is new and material 
evidence to reopen the claim, this evidence is merely 
redundant of previously considered medical evidence.

The law authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), under 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(2)(i)(2007).  The additional medical evidence 
received, however, does not suggest the veteran's 
gastrointestinal problem, primarily diagnosed as a hiatal 
hernia, is an undiagnosed illness or a medically unexplained 
chronic multi-symptom illness.  Nor for that matter is there 
evidence that a hiatal hernia had its onset in service or is 
otherwise related to his service.  38 C.F.R. § 3.303 (2007). 

Accordingly, the Board finds that there is no new and 
material evidence within the meaning of VA regulation.  38 
C.F.R. § 3.156(a).  Therefore, the claim of entitlement to 
service connection for an undiagnosed illness manifested by 
gastrointestinal problems is not reopened.


ORDER

New and material evidence having not been received, the 
appeal to reopen the claim of service connection for an 
undiagnosed illness manifested by gastrointestinal problems 
is denied.


REMAND

The veteran was incarcerated during the pendency of this 
appeal.  He was last examined for his PTSD in January 2004.  
Where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995).



And as for incarcerated veterans, in particular, the Board 
points out that the United States Court of Appeals for 
Veterans Claims (Court) has long held that they are entitled 
to the same care and consideration given to their fellow 
veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting 
Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the 
Court has cautioned "those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement."  
Id. 

So the veteran should be scheduled for a VA psychiatric 
examination for evaluation of the current severity of his 
service-connected PTSD.  To the extent possible, there should 
be coordinated efforts with his correctional facility to 
accommodate this examination.  If ultimately, however, it is 
not possible to have him examined at his prison facility, in 
light of Bolton and Wood, a VA examiner should review 
the veteran's medical records and give some indication of the 
relative severity of his service-connected PTSD.  

Accordingly, the claim for a higher rating for the PTSD is 
REMANDED for the following development and consideration:

1.  Obtain the records of any additional 
treatment the veteran has received for 
PTSD since his incarceration.

2.  Also, if possible, schedule the 
veteran for a VA mental status evaluation 
at his correctional facility to determine 
the current severity of his PTSD.  For 
accommodation, it is permissible to have 
this evaluation conducted by a fee-basis 
physician with expertise in evaluating 
PTSD, but according to relevant case law 
it is the correctional facility's (not 
VA's) ultimate authority to determine 
whether the veteran is entitled to this 
evaluation.  All indicated testing and 
evaluation should be completed and all 
clinical manifestations should be reported 
in detail.  


The psychiatric examiner is requested to 
address the following:

a.	what symptoms are specifically 
attributable to the PTSD versus any 
other mental disorder diagnosed?

b.	The examiner should also provide 
an opinion concerning the degree of 
social and industrial impairment 
resulting from the PTSD.

c.	The examiner is specifically 
requested to include in the diagnostic 
formulation an Axis V diagnosis (GAF 
Scale) and an explanation of what the 
assigned score represents.

d.	The examiner should discuss the 
rationale for all opinions proffered.  
The examination report should indicate 
whether the examiner reviewed the 
veteran's medical records for the 
pertinent medical and other history.

3.  If it is not possible to afford the 
veteran a VA psychiatric examination 
(because of his incarceration), then 
arrange for the veteran's claims folder to 
be reviewed by a physician qualified to 
determine the severity of mental disorders 
such as PTSD.  And have him/her comment, 
as best possible, on the current severity 
of this condition.



4.  Then readjudicate the claim for a 
higher rating for the PTSD in light of any 
additional evidence.  If a higher rating 
is not granted to the veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


